 1   SEYFARTH SHAW LLP
     Aryeh Hersher (SBN 260321)
 2   ahersher@seyfarth.com
     Robin E. Devaux (SBN 233444)
 3   rdevaux@seyfarth.com
     560 Mission Street, 31st Floor
 4   San Francisco, California 94105
     Telephone:    (415) 397-2823
 5   Facsimile:    (415) 397-8549
 6   Attorneys for Defendant
     BLUE AND GOLD FLEET
 7

 8

 9                                     UNITED STATES DISTRICT COURT
10                                    NORTHERN DISTRICT OF CALIFORNIA
11

12   BARBARA ANN PRICE,                                      Case No. 18-cv-02793-HSG
13                       Plaintiff,                           STIPULATION AND ORDER
                                                              SELECTING AN ADR PROCESS
14            v.
                                                             Courtroom: 2
15   BLUE AND GOLD FLEET,                                    Judge:        Hon. Haywood S. Gilliam, Jr.
                                                             Trial Date: Not yet set
16                       Defendant.                          Action Filed: May 11, 2018
17

18
                                                 STIPULATION
19

20            This Stipulation is made by and between Plaintiff Barbara Ann Price (“Plaintiff”) and Defendant

21   Blue and Gold Fleet ( “Defendant”), by and through its counsel of record, with reference to the

22   following facts:

23            WHEREAS, a Case Management Conference was held in this action on November 6, 2018, the

24   Honorable Haywood S. Gilliam, Jr., presiding;

25            WHEREAS, the Court directed the Parties to meet and confer immediately following the Case

26   Management Conference, and to e-file a stipulation and proposed order selecting an ADR process by

27   November 13, 2018;

28


                                STIPULATION AND ORDER / CASE NO. 18-CV-02793-HSG
     51886397v.1
 1            WHEREAS, the Parties met and conferred in person on November 6, 2018 and again by
 2   telephone on November 9, 2018 regarding the selection of an ADR process;
 3            IT IS HEREBY STIPULATED by and between the Parties, and subject to the approval of the
 4   Court, as follows:
 5            1.    The Parties have agreed to the Northern District of California’s mediation option (N.D.
 6   Cal. ADR L.R. 3-4(a)(2); 6). Plaintiff would prefer a non-attorney mediator, while Defendant would
 7   prefer a mediator who is an attorney experienced in employment law or a former judge.
 8            2.    The Parties agree to hold the ADR session by the presumptive deadline (90 days from the
 9   date of the order referring the case to ADR, unless otherwise ordered).
10            IT IS SO STIPULATED.
11

12

13

14   DATED: November 13, 2018
15
                                                  By: /s/ Barbara Ann Price
16                                                                   Barbara Ann Price
                                                                       Plaintiff Pro Se
17

18

19   DATED: November 13, 2018                     SEYFARTH SHAW LLP

20

21                                                By: /s/ Robin E. Devaux
                                                                        Aryeh Hersher
22                                                                     Robin E. Devaux
                                                                    Attorneys for Defendant
23                                                                BLUE AND GOLD FLEET

24

25

26

27

28

                                                        2
                              STIPULATION AND ORDER / CASE NO. 18-CV-02793-HSG
     51886397v.1
 1                         ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
 2            I, Robin E. Devaux, attest that concurrence in the filing of this document has been obtained from
 3   the signatory Barbara Price, Plaintiff.
 4            Executed this 13th day of November, 2018, in San Francisco, California.
 5
                                                     By: /s/ Robin E. Devaux
 6                                                       Robin E. Devaux
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
                               STIPULATION AND ORDER / CASE NO. 18-CV-02793-HSG
     51886397v.1
 1                                            ORDER
 2
              IT IS SO ORDERED.
 3

 4

 5

 6    Dated: November 14, 2018                __________________________________________
                                                    The Honorable Haywood S. Gilliam, Jr.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
                          STIPULATION AND ORDER / CASE NO. 18-CV-02793-HSG
     51886397v.1
